COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

   DIANA RUIZ ESPARZA,                            §               No. 08-22-00094-CV

                        Appellant,                §                  Appeal from the

  v.                                              §            County Court at Law No. 3

  THE UNIVERSITY OF TEXAS AT EL                   §             of El Paso County, Texas
  PASO,
                                                  §              (TC# 2013-DCV-4283)
                         Appellee.
                                                  §

                                            ORDER

       On June 3, 2022, this Court issued an order for mediation referral. The order required the

parties to make any objection to referral within ten days of the order. On June 13, 2022,

Appellee timely filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted, and the Record shall now be filed in this Court on or before July 14, 2022.

       IT IS SO ORDERED this 14th day of June, 2022.

                                              PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.